The plaintiff purports to appeal under SJ.C. Rule 2:21, 421 Mass. 1303 (1995), to the full court from a single justice’s denial of relief sought under G. L. c. 211, § 3 (1994 ed.). If we assume, without deciding, that the document submitted by the plaintiff met his filing responsibility under rule 2:21, we conclude that he has not made the requisite showing that review on appeal (or other available means) of the trial court decision would not be adequate.

Judgment affirmed.

The case was submitted on the papers filed.
Robert Pope, pro se.
Judith Fabricant, Assistant Attorney General, for the defendants.